DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Previous objections to Claims 1 and 10 are withdrawn in view of Applicant’s Amendments filed 10/25/2022.


Claim Rejections - 35 USC § 112

Previous rejection of Claims 9 and 18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph are withdrawn in view of Applicant’s Amendments filed 10/25/2022.  

Previous rejection of Claims 2-9 and 11-18 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph are withdrawn in view of Applicant’s Amendments filed 10/25/2022. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gukelberger et al., hereinafter Gukelberger, US Publication No. 2021/0103846.

Regarding Claim 1, Gukelberger teaches a non-transitory computer-readable medium encoded with a computer readable program (Gukelberger paragraphs [0047] and [0054], see instructions stored in a non-volatile storage device), which, when executed by a processor, causes a computer to execute a method of determining a device behavior, wherein the method comprises: 
(A) using a first procedure, wherein the first procedure comprises: 
(i) discretizing a user specified nano-device structure for at least one quantum method (Gukelberger paragraphs [0018] and [0020], wherein a discretized model of a quantum computing device model is generated, the quantum computing device model being for example a nanowire which is a nano-device structure); 
(ii) solving the at least one quantum method, thereby having a solution of the at least one quantum method (Gukelberger paragraph [0023], wherein the discretized model is solved); 
(iii) extracting a parameter out of the solution of the at least one quantum method (Gukelberger paragraph [0034], wherein one or more boundary conditions or parameters for a second differential equation are extracted and set based upon the solution to the first differential equation);
(iv) applying at least one approximate method to the user-specified nano-device structure using the parameter (Gukelberger paragraphs [0032]-[0034], wherein a second discretized model is generated, the second discretized model being an estimation and therefore approximation of the quantum computing device model);
(v) solving the at least one approximate method to the user-specified nano- device structure using the parameter (Gukelberger paragraph [0034], wherein the second differential equation corresponding to the second discretized model is solved); and 
(vi) extracting the device behavior of the user-specified nano-device structure (Gukelberger paragraph [0044], wherein simulations are performed to extract the behavior of the physical properties of a device); and
(B) iterating the first procedure until a condition is satisfied (Gukelberger paragraph [0043], wherein iterations of generating discretized models are performed), 
wherein the condition comprises at least one of: the parameter remains constant, a change in the parameter is smaller than a user specified limit, a change in the device behavior is smaller than the user specified limit, the parameter has reached a specific value, or the device behavior has reached a user specified characteristic (Gukelberger paragraph [0043], wherein iterations are terminated upon a designated length scale for more accurate simulation without errors, i.e. the parameter has reached a specific value and the device behavior has reached a user specified characteristic).

Regarding Claim 2, Gukelberger further teaches wherein the discretizing the user specified nano-device structure for the at least one quantum method comprises: 
assuming a certain device behavior for the user specified nano-device structure (Gukelberger paragraph [0023], wherein boundary conditions are set based on assumed conditions).

Regarding Claim 3, Gukelberger further teaches wherein the discretizing the user specified nano-device structure for the at least one quantum method comprises at least one of: 
using a finite differences discretization; 
using a finite element discretization; 
using an atomistic discretization; 
using a mode space discretization; 
using a momentum space discretization; 
using a real space discretization; 
using an envelope function discretization; using an effective mass discretization; 
using a k.p discretization; 
using a maximally localized Wannier function discretization; 
using a Wannier-Stark function discretization; 
using a Muffin-tin orbital discretization; 
using a plane-wave discretization; or 
using a linear combination of atomic orbital discretization (Gukelberger paragraphs [0024]-[0025], wherein discretizing methods include finite difference and finite element).

Regarding Claim 4, Gukelberger further teaches wherein the user specified nano-device structure comprises at least one of: logic nano-device, memory nano-device, nanosensor, optoelectronic nanodevice, light emitting diode, solar cell, hear sensor, thermoelectric nanodevice, Peltier element, power device, signal converter, or transistor (Gukelberger paragraph [0018], wherein the device includes nanowires and gate dielectrics, which includes logic and transistors).

Regarding Claim 5, Gukelberger further teaches wherein the at least one quantum method comprises at least one of: a Schrödinger equation, a Dyson equation, a Keldysh equation, Kohn-Sham equations, Slater determinants, Wigner functions, Bloch equations, quantum transport methods and quantum property methods, a density matrix method, Liouville equations, Green-Kubo relations, or a von Neumann equation (Gukelberger paragraph [0023], wherein methods include Schrödinger equations).

Regarding Claim 6, Gukelberger further teaches wherein the parameter comprises at least one of: modes space functions, effective mass, bandstructure properties, band gaps, mobility, carrier density, spin polarization, polarization, dielectric response, magnetic response, susceptibility, transmission, reflection, current density, heat density, heat current density, form factors, nonlocality of scattering, wave functions, or Hamiltonian elements (Gukelberger paragraphs [0023] and [0034], wherein boundary condition parameters include wave functions and electrostatics parameters).

Regarding Claim 7, Gukelberger further teaches wherein the at least one approximate method comprises: a Boltzmann equation, a drift-diffusion equation, a quantum-corrected drift-diffusion equation, a semi-classical method, a Thomas-Fermi method, a Wentzel-Kramers-Brillouin method, an envelope function approximation, a low-rank approximation, or a Monte-Carlo method (Gukelberger paragraph [0023], wherein methods include Thomas-Fermi methods).

Regarding Claim 8, Gukelberger further teaches wherein the device behavior comprises at least one of electrostatic potential, strain field, external fields, magnetic fields, magnetization, stress, doping profile, or atom/ion migration (Gukelberger paragraph [0023], wherein behavior of devices include electrostatics).

Regarding Claim 9, Gukelberger further teaches wherein the certain device behavior comprises at least one of electrostatic potential, strain field, external fields, magnetic fields, magnetization, stress, doping profile, or atom/ion migration (Gukelberger paragraph [0023], wherein behavior of devices include electrostatics).

Regarding Claim 10, Gukelberger, teaches a non-transitory computer-readable medium encoded with a computer readable program (Gukelberger paragraphs [0047] and [0054], see instructions stored in a non-volatile storage device), which, when executed by a processor, causes a computer to execute a method of determining a device behavior, wherein the method comprises: 
(A) using a first procedure, wherein the first procedure comprises:
(i) discretizing a user specified nano-device structure for at least one approximate method (Gukelberger paragraphs [0018], [0020] and [0034], wherein a discretized model of a quantum computing device model is generated, the quantum computing device model being for example a nanowire which is a nano-device structure and the discretized model being an approximation); 
(ii) assuming a parameter for input to the at least one approximate method (Gukelberger paragraph [0023], wherein a first differential equation is generated that has assumed parameters for boundary conditions); 
(iii) solving the at least one approximate method, thereby having a solution of the at least one approximate method (Gukelberger paragraph [0023], wherein the discretized model is solved); 
(iv) extracting the device behavior of the user-specified nano-device structure out of the solution of the at least one approximate method (Gukelberger paragraph [0044], wherein simulations are performed to extract the behavior of the physical properties of a device); 
(v) discretizing the device behavior and the user-specified nano-device structure for at least one quantum method (Gukelberger paragraphs [0032]-[0034], wherein a second discretized model is generated); 
(vi) solving the at least one quantum method, thereby having a solution of the at least one quantum method (Gukelberger paragraph [0034], wherein the second differential equation corresponding to the second discretized model is solved); and 
(vii) extracting a parameter out of the solution of the at least one quantum method (Gukelberger paragraphs [0034] and [0043], wherein one or more parameters of a second differential equation are extracted for use in subsequent discretized models and associated differential equations); and
(B) iterating the first procedure until a condition is satisfied (Gukelberger paragraph [0043], wherein iterations of generating discretized models are performed), 
wherein the condition comprises at least one of: the parameter remains constant, a change in the parameter is smaller than a user specified limit, a change in the device behavior is smaller than the user specified limit, the parameter has reached a specific value, or the device behavior has reached a user specified characteristic (Gukelberger paragraph [0043], wherein iterations are terminated upon a designated length scale for more accurate simulation without errors, i.e. the parameter has reached a specific value and the device behavior has reached a user specified characteristic).

Regarding Claim 11, Gukelberger further teaches wherein the discretizing the user specified nano-device structure for the at least one approximate method comprises: 
assuming a certain parameter for the user specified nano-device structure (Gukelberger paragraph [0023], wherein boundary conditions are set based on assumed conditions).

Regarding Claim 12, Gukelberger further teaches wherein the discretizing the user specified nano-device structure for the at least one approximate method comprises at least one of: 
using a finite differences discretization; 
using a finite element discretization; 
using an atomistic discretization; 
using a mode space discretization; 
using a momentum space discretization; 
using a real space discretization; 
using an envelope function discretization; 
using an effective mass discretization; 
using a k.p discretization; 
using a maximally localized Wannier function discretization; 
using a Wannier-Stark function discretization; 
using a Muffin-tin orbital discretization; 
using a plane-wave discretization; or 
using a linear combination of atomic orbital discretization (Gukelberger paragraphs [0024]-[0025], wherein discretizing methods include finite difference and finite element).

Regarding Claim 13, Gukelberger further teaches wherein the user specified nano-device structure comprises at least one of: logic nano-device, memory nano-device, nanosensor, optoelectronic nanodevice, light emitting diode, solar cell, hear sensor, thermoelectric nanodevice, Peltier element, power device, signal converter, or transistor (Gukelberger paragraph [0018], wherein the device includes nanowires and gate dielectrics, which includes logic and transistors).

Regarding Claim 14, Gukelberger further teaches wherein the at least one quantum method comprises at least one of: a Schrödinger equation, a Dyson equation, a Keldysh equation, Kohn-Sham equations, Slater determinants, Wigner functions, Bloch equations, quantum transport methods and quantum property methods, a density matrix method, Liouville equations, Green-Kubo relations, or a von Neumann equation (Gukelberger paragraph [0023], wherein methods include Schrödinger equations).

Regarding Claim 15, Gukelberger further teaches wherein the parameter comprises at least one of: modes space functions, effective mass, bandstructure properties, band gaps, mobility, carrier density, spin polarization, polarization, dielectric response, magnetic response, susceptibility, transmission, reflection, current density, heat density, heat current density, form factors, nonlocality of scattering, wave functions, or Hamiltonian elements (Gukelberger paragraphs [0023] and [0034], wherein boundary condition parameters include wave functions and electrostatics parameters).

Regarding Claim 16, Gukelberger further teaches wherein the at least one approximate method comprises: a Boltzmann equation, a drift-diffusion equation, a quantum-corrected drift-diffusion equation, a semi-classical method, a Thomas-Fermi method, a Wentzel-Kramers-Brillouin method, an envelope function approximation, a low-rank approximation, or a Monte-Carlo method (Gukelberger paragraph [0023], wherein methods include Thomas-Fermi methods).

Regarding Claim 17, Gukelberger further teaches wherein the device behavior comprises at least one of electrostatic potential, strain field, external fields, magnetic fields, magnetization, stress, doping profile, or atom/ion migration (Gukelberger paragraph [0023], wherein behavior of devices include electrostatics).

Regarding Claim 18, Gukelberger further teaches wherein the certain parameter comprises at least one of: modes space functions, effective mass, bandstructure properties, band gaps, mobility, carrier density, spin polarization, polarization, dielectric response, magnetic response, susceptibility, transmission, reflection, current density, heat density, heat current density, form factors, nonlocality of scattering, wave functions, or Hamiltonian elements (Gukelberger paragraphs [0023] and [0034], wherein boundary condition parameters include wave functions and electrostatics parameters).

Response to Arguments

Applicant's arguments filed 10/25/2022 have been fully considered but they are not persuasive.

In response to Applicant’s arguments that the prior art of record does not teach a medium configured for performance of the claimed method, Examiner respectfully disagrees.  Examiner directs Applicant to Gukelberger paragraphs [0047]-[0052], which explicitly teaches a physical computing system comprising a non-volatile storage device holding instructions executable by the physical logic processors of the computing system.  Therefore the performance of the method is not theoretical, and Applicant’s arguments are therefore not persuasive and the rejection is maintained.

In response to Applicant’s arguments regarding Claim 1 that the prior art of record does not teach or suggest “wherein the condition comprises at least one of: the parameter remains constant, a change in the parameter is smaller than a user specified limit, a change in the device behavior is smaller than the user specified limit, the parameter has reached a specific value, or the device behavior has reached a user specified characteristic,” Examiner respectfully disagrees for the reasons stated above in the rejection of the claims in addition to the following.
Examiner directs Applicant to Gukelberger paragraph [0043], wherein iterations are performed by the processor to generate nested discretized models with different length scales. These iterations are not performed indefinitely, and are terminated upon reaching a determined length scale for more accurate simulation without errors, i.e. the parameter has reached a specific value and the device behavior has reached a user specified characteristic. This meets the claim limitations as currently claimed and Applicant’s arguments are therefore not persuasive and the rejection is maintained.

Applicant’s remaining arguments regarding the remaining independent and dependent claims are not persuasive for the reasons stated above.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC D LEE whose telephone number is (571)270-7098. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC D LEE/Primary Examiner, Art Unit 2851